Exhibit 10.1

THIRD AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

AND CONSENT OF GUARANTORS

This THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT AND CONSENT OF
AGENT AND LENDERS (this “Amendment”) is dated as of March 2, 2005, and entered
into by and among FLEETWOOD ENTERPRISES, INC. (“Fleetwood”), FLEETWOOD HOLDINGS
INC. (“Holdings”) and its Subsidiaries listed on the signature pages hereof
(collectively, “FMC”), FLEETWOOD RETAIL CORP. (“Retail”) and its Subsidiaries
listed on the signature pages hereof (collectively, “FRC”), the banks and other
financial institutions signatory hereto that are parties as Lenders to the
Credit Agreement referred to below (the “Lenders”), and BANK OF AMERICA, N.A.,
as administrative agent and collateral agent (in such capacity, the “Agent”) for
the Lenders.

Recitals

Whereas, Fleetwood, the Borrowers, the Lenders, and the Agent have entered into
that certain Amended and Restated Credit Agreement dated as of May 14, 2004, as
amended by that certain First Amendment to Credit Agreement and Consent of
Guarantors dated as of June 4, 2004, and as amended by that certain Second
Amendment to Credit Agreement and Consent of Guarantors dated as of November 29,
2004 (as amended, amended and restated, extended, supplemented or otherwise
modified from time to time, the “Credit Agreement”).  Any terms defined in the
Credit Agreement and not defined in this Amendment are used herein as defined in
the Credit Agreement;

Whereas, the Borrowers have requested amendments to the Credit Agreement to
modify certain covenants; and

Whereas, the Lenders and the Agent are willing to agree to the amendments
requested by the Loan Parties, on the terms and conditions set forth in this
Amendment;

Now Therefore, in consideration of the premises and the mutual agreements set
forth herein, Fleetwood, the Borrowers, the Lenders, and the Agent agree as
follows:


1.     AMENDMENTS TO CREDIT AGREEMENT.  SUBJECT TO THE CONDITIONS AND UPON THE
TERMS SET FORTH IN THIS AMENDMENT AND IN RELIANCE ON THE REPRESENTATIONS AND
WARRANTIES OF FLEETWOOD AND THE BORROWERS SET FORTH IN THIS AMENDMENT, THE
CREDIT AGREEMENT IS HEREBY AMENDED AS FOLLOWS:


1.1   AMENDMENT TO SECTION 1.1.  SECTION 1.1 SHALL BE AMENDED BY DELETING THE
FIRST SENTENCE THEREOF AND REPLACING IT WITH THE FOLLOWING SENTENCE:

“Subject to all of the terms and conditions of this Agreement, the Lenders agree
to make available a total credit facility of up to $175,000,000 (the “Total
Facility”) to the Borrowers from time to time during the term of this Agreement;
provided that the Total Facility

 

1

--------------------------------------------------------------------------------


 

shall be increased to a total amount of up to $200,000,000 for the period from
and including December 1 through and including April 30 of each calendar year.”


1.2   AMENDMENT TO SECTION 1.2(A)(I).  SECTION 1.2(A)(I) SHALL BE AMENDED BY
DELETING SUCH SECTION AND REPLACING IT WITH THE FOLLOWING:

“(a)         (i)            Amounts.  Subject to the satisfaction of the
conditions precedent set forth in Article 8, and except for Non-Ratable Loans
and Agent Advances, each Revolving Credit Lender severally, but not jointly,
agrees, upon a Borrower’s request from time to time on any Business Day during
the period from the Closing Date to the Termination Date, to make revolving
loans (the “Revolving Loans”) to the Borrowers in aggregate amounts not to
exceed such Lender’s Pro Rata Share of the Aggregate Availability. The Revolving
Credit Lenders, however, in their unanimous discretion, may elect to make
Revolving Loans or issue or arrange to have issued Letters of Credit in excess
of the Aggregate Borrowing Bases or the Borrowing Base of FMC or FRC, as
applicable, on one or more occasions, but if they do so, neither the Agent nor
the Revolving Credit Lenders shall be deemed thereby to have changed the limits
of the Borrowing Base of FMC or FRC, or the Aggregate Borrowing Bases or to be
obligated to exceed such limits on any other occasion.”


1.3   AMENDMENT TO SECTION 3.4.  SECTION 3.4 SHALL BE AMENDED BY INSERTING THE
FOLLOWING AS CLAUSE “(B)” THEREOF:

“(b)         Immediately upon receipt by any Loan Party of proceeds of any
disposition of Real Estate Subfacility Assets (unless such Collateral is a
Replaced Property that has been replaced by a Substituted Property pursuant to
Section 2.8), FMC shall repay the Revolving Loans in an amount equal to the
amount advanced against the applicable asset in calculation of the Borrowing
Base, if any, and the Maximum Real Estate Loan Amount shall be permanently
reduced by such amount.


1.4   AMENDMENTS TO SECTION 7.12 OF THE CREDIT AGREEMENT.  SECTION 7.12 OF THE
CREDIT AGREEMENT SHALL BE AMENDED AS FOLLOWS:


(A)           THE WORD “AND” IS HEREBY DELETED FROM AFTER THE SEMICOLON
APPEARING AT THE END OF CLAUSE (K) THEREOF.


(B)           CLAUSE (L) THEREOF IS HEREBY RENUMBERED CLAUSE (M).


(C)           THE FOLLOWING CLAUSE (L) IS HEREBY INSERTED AFTER CLAUSE (K)
THEREOF AND PRIOR TO CLAUSE (M) THEREOF:

“(l)          Fleetwood’s unsecured guaranty of up to $5,000,000 pursuant to the
Wells Fargo Guaranty and Support Agreement; and”


1.5   AMENDMENT TO SECTION 7.24.  SECTION 7.24 SHALL BE AMENDED BY DELETING SUCH
SECTION AND REPLACING IT WITH THE FOLLOWING:

7.24         Minimum EBITDA.  If a Minimum Liquidity Event shall occur as of the
end of any calendar month, as indicated in any compliance certificate delivered
pursuant to

 

2

--------------------------------------------------------------------------------


 

Section 5.2(e), Fleetwood shall be required to have maintained EBITDA for the
most recent period of single or consecutive Fiscal Quarters (for which an annual
or quarterly compliance certificate has been delivered pursuant to Section
5.2(e)) specified below and ended on the last day of each Fiscal Quarter set
forth below of not less than the amount set forth below opposite each such
period:

Period Ending

 

EBITDA

Four Fiscal Quarters ended on the last Sunday in January 2005

 

$

15,700,000

 

Single Fiscal Quarter ended on the last Sunday in April 2005

 

($7,500,000

)

Two Fiscal Quarters ended on the last Sunday in July 2005

 

$

14,500,000

 

Three Fiscal Quarters ended on the last Sunday in October 2005

 

$

29,200,000

 

Four Fiscal Quarters ended on the last Sunday in January 2006

 

$

30,325,000

 

Four Fiscal Quarters ended on the last Sunday in April 2006 and each last Sunday
in each July, October, January and April thereafter

 

$

51,750,000

 

 


1.6   AMENDMENTS TO SECTION 7.28(B) OF THE CREDIT AGREEMENT.  SECTION 7.28(B) OF
THE CREDIT AGREEMENT SHALL BE AMENDED BE DELETING SUCH CLAUSE AND REPLACING IT
WITH THE FOLLOWING:

“Subject to Section 2.8 and Section 7.9(i), with respect to each parcel of Real
Estate listed on Schedule 6.11 identified as Mortgaged Property, (i) such
Mortgaged Property shall have, in the aggregate, an appraised value of at least
$50,000,000 (as set forth in the Appraisals) plus, from and after the date which
is 60 days after the Third Amendment Effective Date (or such longer period as
may be agreed by the Agent), $20,000,000 (as set forth in the New Mortgage
Appraisal (as defined below)), (ii) such Mortgaged Property that is subject to
any Mortgage as of the Third Amendment Effective Date shall remain subject to
such Mortgages and (iii) within 60 days of the Third Amendment Effective Date
(or such longer period as may be agreed by the Agent), Fleetwood and/or the
applicable Loan Party shall have delivered to the Agent and the Collateral Agent
(A) (1) duly executed and acknowledged amendments to or amendment and
restatements of the Mortgages existing on the Third Amendment Effective Date
(each a “New Mortgage Amendment”) in each case to the extent necessary under
applicable law, in the reasonable judgment of the Agent, to continue and
maintain the enforceability, perfection and priority of such Mortgages from and
after the Third Amendment Effective Date, in proper form for recording in all
appropriate places in all applicable jurisdictions and (2) in the case of any
Mortgaged Property which was not subject to a Mortgage on or prior to the Third
Amendment Effective Date, a new Mortgage (each a “New Mortgage”) in
substantially the form of the Mortgages delivered as of the Closing Date, with
such modifications thereto as shall be advisable with respect to the local
jurisdictions in which

 

3

--------------------------------------------------------------------------------


 

the Mortgaged Property is located, in each case necessary to effect the
enforceability, perfection and priority of the New Mortgage from and after the
Third Amendment Effective Date, in proper form for recording in all appropriate
places in all applicable jurisdictions, (B) title policies (or endorsements to
the existing title policies) as reasonably requested by the Agent, assuring the
Agent that such Mortgages constitute first priority mortgage liens subject only
to Permitted Liens under clauses (a), (b), (d), (e) and (f) of the definition of
Permitted Liens, (C) if requested by the Agent, opinions of counsel as to such
matters as reasonably requested by the Agent, (D) an appraisal (in form and
substance and by an appraiser reasonably satisfactory to Agent) for each
Mortgaged Property subject to a New Mortgage (each a “New Mortgage Appraisal”),
each dated no more than six (6) months prior to the date of the applicable New
Mortgage indicating, in aggregate, that  the appraised value of the Mortgaged
Property subject to New Mortgages is equal to or greater than $20,000,000; (E)
duly executed UCC-3 Termination Statements or such other instruments or
evidence, in form and substance satisfactory to the Agent, as shall be necessary
to terminate and satisfy all Liens, if any, on the Mortgaged Property subject to
New Mortgages; and (F) to the extent reasonably requested by the Agent or the
Majority Lenders, environmental audits, surveys, title reports and any other
documents reasonably requested by the Agent, the Majority Lenders or any Lender,
as applicable, with respect to the Mortgaged Property subject to New Mortgages.”


1.7   AMENDMENTS TO SECTION 9.2(A).  SECTION 9.2(A) SHALL BE AMENDED BY DELETING
CLAUSE “(I)” THEREOF AND REPLACING IT WITH:

“(i)          reduce the Maximum Revolver Amount, or the advance rates against
Eligible Accounts and/or Eligible Inventory and/or Real Estate Subfacility
Assets used in computing the Borrowing Base, or reduce one or more of the other
elements used in computing the Borrowing Base;”


1.8   AMENDMENTS TO SECTION 11.1(A)(III).


(A)           SECTION 11.1(A)(III) SHALL BE AMENDED BY DELETING CLAUSE “(G)”
THEREOF AND REPLACING IT WITH THE FOLLOWING:

“(G)         increase the Maximum Revolver Amount, the Maximum Inventory Loan
Amount, the Maximum Real Estate Loan Amount or the Unused Letter of Credit
Subfacility; or”


(B)           SECTION 11.1(A) SHALL BE AMENDED BY ADDING THE FOLLOWING PROVISO
AT THE END OF THE EXISTING CLAUSE 11.1(A):

“; and provided further that any amendment to this Agreement which provides for:

(x)                                   up to $15,000,000 of additional Revolving
Credit Commitments (whether provided by existing or additional Revolving
Lenders) on the same terms and conditions (including, without limitation,
interest rates, rights to prepayment, collateral and other common rights of
Revolving Lenders) as

 

4

--------------------------------------------------------------------------------


 

the existing Revolving Credit Commitments and the existing Revolving Lenders
(the “Additional Revolving Credit Commitments”); and/or

(y)                                 up to $22,000,000 of new term loan
facilities (the “Term Loan”) with (a) interest rates (calculated taking into
account upfront fees (including, without limitation, contingent fees and
original issue discounts) payable to any Lender other than the Agent or any of
its Affiliates in connection with such facilities) payable to such term lenders
(the “Term Lenders”) which are not more than 0.50% higher than the interest
rates (calculated taking into account upfront fees (including, without
limitation, contingent fees and original issue discounts) payable to any Lender
other than the Agent or any of its Affiliates in connection with the Revolving
Loans) payable to any Lender in connection with the Revolving Loans hereunder,
(b) rights to prepayment, collateral and other common rights of Term Lenders in
relation to existing Revolving Lenders no greater than pro rata, provided that
(i) Liens created under the Collateral Documents (A) on up to $35,000,000 of
Eligible Real Estate that is not identified as Mortgaged Property on Schedule
6.11 hereto (the “Term Loan Collateral”) may constitute first priority,
perfected Liens in favor of the Agent, for the ratable benefit of the Agent and
the Term Lenders, provided that such Term Loan Collateral constitutes second
priority, perfected Liens in favor of the Agent, for the ratable benefit of the
Agent and the Lenders of the Revolving Loans, and (B) on the Collateral (other
than the Term Loan Collateral) that constitutes first priority perfected Liens
in favor of the Agent, for the ratable benefit of the Agent and the Revolver
Lenders, may constitute second priority perfected Liens in favor of the Agent,
for the ratable benefit of the Agent and the Term Lenders, (ii) Section 3.8 may
be amended to provide that until the Term Loan has been paid in full, proceeds
of the Term Loan Collateral shall be applied first to pay any fees, indemnities
or expense reimbursements relating to the Term Loan or the Term Loan Collateral
then due to the Agent or the Lenders from FMC; second, to pay interest due from
FMC in respect to the Term Loan; third, to pay or prepay principal of the Term
Loan; and fourth, to all other Obligations in accordance with the existing
provisions of Section 3.8, (iii) on the first day of each calendar month FMC may
repay the principal amount of Term Loan in an amount up to $262,000 and (iv) the
Term Loan may be prepaid at any time without premiums or penalties and without
any pro rata prepayment of the Revolving Loans or any pro rata permanent
reduction in the Revolving Credit Commitments and (c) customary terms and
conditions and such other changes as are consistent with the foregoing and
otherwise agreed by the Agent acting in good faith,

in each case shall not be effective without (and shall be effective solely with)
the consent of Agent and each Lender providing (in whole or in part) such
additional Revolving Credit Commitments or such Term Loan, as applicable, and
upon such consent, this Agreement and the other Loan Documents may be amended
for the purpose of providing for such additional Revolving Credit Commitments or
such Term Loan hereunder, as applicable; and provided

 

5

--------------------------------------------------------------------------------


 

further, that, after giving effect to such additional Revolving Credit
Commitments and such additional Term Loan facilities, no Default or Event of
Default shall exist hereunder.


1.9   AMENDMENTS TO ANNEX A TO CREDIT AGREEMENT (DEFINITIONS).  ANNEX A WILL BE
AMENDED AS FOLLOWS:


(A)           THE DEFINITION OF “APPLICABLE MARGIN” IN ANNEX A OF THE CREDIT
AGREEMENT SHALL BE AMENDED BY REPLACING SUCH DEFINITION WITH THE FOLLOWING:

“Applicable Margin” means with respect to the Revolving Loans, all other
Obligations, the Unused Line Fee and the Letter of Credit Fee, a rate per annum
corresponding to the Levels set forth below opposite the Fixed Charge Coverage
Ratio set forth below determined for the four-Fiscal Quarter Period ended as of
the end of the most recent Fiscal Quarter; provided that (a) the Applicable
Margin in respect of the Fiscal Quarters ended January, 2005 and April, 2005
shall be set at Level V; (b) the Applicable Margin calculated in respect of the
Fiscal Quarter ended July, 2005 shall be determined for the two-Fiscal Quarter
Periods ended as of the last date of such just completed Fiscal Quarter; and (c)
the Applicable Margin calculated in respect of the Fiscal Quarter ended October,
2005 shall be determined for the three-Fiscal Quarter Periods ended as of the
last date of such just completed Fiscal Quarter.  Adjustments in Applicable
Margins shall be determined by reference to the following grid:

Fixed Charge Coverage Ratio:

If Fixed Charge Coverage Ratio is:

 

Level

Greater than or equal to 1.30:1.00

 

 

Level I

Greater than or equal to 1.10:1.00, but less than 1.30:1.00

 

 

Level II

Greater than or equal to 0.75:1.00, but less than 1.10:1.00

 

 

Level III

Greater than or equal to 0.40:1.00, but less than 0.75:1.00

 

 

Level IV

Less than 0.40:1.00

 

 

Level V

Low to High

 

 

Applicable Margins

 

 

 

Level I

 

Level II

 

Level III

 

Level IV

 

Level V

 

Base Rate Revolving Loans

 

0.00

%

0.00

%

0.25

%

0.50

%

0.75

%

LIBOR Revolving Loans

 

2.00

%

2.25

%

2.50

%

2.75

%

3.00

%

Unused Line Fees

 

0.25

%

0.375

%

0.375

%

0.50

%

0.50

%

Letter of Credit Fees

 

1.75

%

2.00

%

2.25

%

2.50

%

2.50

%

 

All adjustments in the Applicable Margin shall be based on the unaudited
Financial Statements delivered pursuant to Section 5.2(b) and shall be
implemented on the first day of the calendar month commencing at least 5 days
after the date of delivery to the Lenders of the Financial Statements evidencing
the need for an adjustment, provided, however, that if the Applicable Margins
are adjusted at the end of any Fiscal Year based upon unaudited Financial
Statements delivered pursuant to Section 5.2(b) and if Fixed Charge Coverage
Ratio determined from the audited Financial Statements for such Fiscal Year
requires an adjustment in the Applicable Margins that would result in higher
Applicable Margins, then the Applicable Margins shall be adjusted retroactively
based on such audited Financial Statements and any increased amount

 

6

--------------------------------------------------------------------------------


 

owed by the Borrowers as a result thereof shall be paid on the next applicable
payment date.  Failure to timely deliver any Financial Statements shall, in
addition to any other remedy provided for in this Agreement, result in an
increase in the Applicable Margins to the highest level set forth in the
foregoing grid, until the first day of the first calendar month following the
delivery of those Financial Statements demonstrating that such an increase is
not required.  If a Default or Event of Default has occurred and is continuing
at the time any reduction in the Applicable Margins is to be implemented, such
reduction shall not occur.


(B)           THE DEFINITION OF “BORROWING BASE” IN ANNEX A OF THE CREDIT
AGREEMENT SHALL BE AMENDED BY ADDING THE FOLLOWING CLAUSE “(III)” TO CLAUSE (A)
THEREOF:

“plus (iii) the lesser of (A) seventy-five percent (75%) of the appraised market
value of its Real Estate Subfacility Assets subject to a Mortgage and (B) the
Maximum Real Estate Loan Amount.


(C)           THE DEFINITION OF “BORROWING BASE” IN ANNEX A OF THE CREDIT
AGREEMENT SHALL BE AMENDED BY DELETING CLAUSE (B)(II) THEREOF AND REPLACING IT
WITH THE FOLLOWING CLAUSE (B)(II):

“(ii)         the amount advanced against the aggregate manufactured housing
Inventory of FMC and FRC shall not exceed the lesser of (A) $25,000,000 for both
FMC and FRC combined and (B) 30% of Aggregate Availability.”


(D)           THE DEFINITION OF “MAXIMUM INVENTORY LOAN AMOUNT” IN ANNEX A OF
THE CREDIT AGREEMENT SHALL BE AMENDED BY DELETING SUCH DEFINITION AND REPLACING
IT WITH THE FOLLOWING:

““Maximum Inventory Loan Amount” means (i) from and including May 1 through and
including November 30 of each calendar year, $110,000,000 and (ii) from and
including December 1 through and including April 30 of each calendar year,
$135,000,000 in each case for both FMC and FRC combined.”


(E)           THE DEFINITION OF “MAXIMUM REVOLVER AMOUNT” IN ANNEX A OF THE
CREDIT AGREEMENT SHALL BE AMENDED BY DELETING SUCH DEFINITION AND REPLACING IT
WITH THE FOLLOWING:

““Maximum Revolver Amount” means $175,000,000; provided that the Maximum
Revolver Amount shall be $200,000,000 during the period from and including
December 1 through and including April 30 of each calendar year.”


(F)            THE DEFINITION OF “MINIMUM LIQUIDITY EVENT” IN ANNEX A OF THE
CREDIT AGREEMENT SHALL BE AMENDED BY DELETING SUCH DEFINITION AND REPLACING IT
WITH THE FOLLOWING:

““Minimum Liquidity Event” means, as of any calculation date, either
(a) Fleetwood, on a consolidated basis, has Fleetwood Liquidity of $90,000,000
or less for the calendar month immediately preceding such calculation date, (b)
the Borrowers (collectively) have Borrower Liquidity of $60,000,000 or less for
the calendar month immediately preceding such calculation date or (c) for the
calendar month immediately preceding such calculation date, the average daily
Aggregate Availability during such calendar month was $20,000,000 or less.”

 

7

--------------------------------------------------------------------------------


 


(G)           THE DEFINITION OF “RESERVES” IN ANNEX A OF THE CREDIT AGREEMENT
SHALL BE AMENDED BY INSERTING “OR REAL ESTATE SUBFACILITY ASSETS” BETWEEN THE
PHRASES “OR ELIGIBLE INVENTORY” AND “ESTABLISHED BY THE AGENT” IN THE FIRST
SENTENCE OF SUCH DEFINITION.


(H)           ANNEX A OF THE CREDIT AGREEMENT SHALL BE AMENDED BY ADDING THE
FOLLOWING DEFINITIONS IN THE APPROPRIATE ALPHABETICAL ORDER.

““Eligible Real Estate” means the Real Estate of FMC and Fleetwood which the
Agent in the exercise of its reasonable commercial discretion determines to be
Eligible Real Estate.  Without limiting the discretion of the Agent to establish
other criteria of ineligibility, Eligible Real Estate shall not, unless the
Agent in its sole discretion elects (which discretion cannot be exercised
without the consent of Majority Lenders), include any Real Estate:

(a)           that is not owned in fee simple by FMC or Fleetwood and listed on
Schedule B, hereto;

(b)           that is not subject to a recorded Mortgage which creates a first
priority Lien to secure the Revolving Loans or that are subject to any other
Lien whatsoever (other than the Liens securing the Term Loan and the Liens
described in clauses (a), (d) or (e) of the definition of Permitted Liens
provided that all such Liens are (i) junior in priority to the Agent’s Liens
securing the Revolving Loans or subject to Reserves and (ii) do not impair
directly or indirectly the ability of the Agent to realize on or obtain the full
benefit of the Collateral);

(c)           that is not marketable;

(d)           that has not been appraised by an appraiser satisfactory to the
Agent;

(e)           that is located outside the United States; or

(f)            that is subject to a lease or sublease in favor of any Person if
the tenant or subtenant, as the case may be, has not delivered to the Agent a
subordination and attornment agreement in form and substance satisfactory to the
Agent.

If any Real Estate at any time ceases to be Eligible Real Estate, such Real
Estate shall promptly be excluded from the calculation of Eligible Real Estate.”

““Maximum Real Estate Loan Amount” means $15,000,000, reducing on the first day
of each Fiscal Quarter commencing April 25, 2005 by an amount equal to $750,000,
and as further reduced from time to time pursuant to Section 3.4(b).”

““Real Estate Subfacility Assets” means the Eligible Real Estate of FMC
scheduled on Schedule 6.11, and which the Agent in the exercise of its
reasonable discretion agrees with the Borrowers shall constitute Real Estate
Subfacility Assets.”

““Third Amendment Effective Date” means March 2, 2005.”

““Wells Fargo Guaranty and Support Agreement” means that certain guaranty and
support agreement, dated on or around March 2, 2005, by Fleetwood Enterprises
Inc., a

 

8

--------------------------------------------------------------------------------


 

Delaware corporation, to and for the benefit of Wells Fargo Funding, Inc., a
Minnesota corporation pursuant to which Fleetwood Enterprises, Inc. has
guaranteed the timely payment of any amounts owing under the Instruments (as
defined in the Wells Fargo Guaranty and Support Agreement).”


1.10 AMENDMENTS TO SCHEDULE 1.2 AND 6.11.  SCHEDULES 1.2 AND 6.11 SHALL BE
AMENDED BY REPLACING SUCH SCHEDULE WITH THE SCHEDULE ATTACHED HERETO AS SCHEDULE
1.2 AND 6.11.  EACH OF THE PARTIES HERETO ACKNOWLEDGES THAT THE COMMITMENTS
SHALL BE ADJUSTED AS OF THE EFFECTIVE DATE TO THE AMOUNT SET FORTH FOR EACH
LENDER ON SCHEDULE 1.2 AS THE COMMITMENT OF SUCH LENDER


2.     REPRESENTATIONS AND WARRANTIES OF FLEETWOOD AND THE BORROWERS.  IN ORDER
TO INDUCE THE LENDERS AND THE AGENT TO ENTER INTO THIS AMENDMENT, EACH OF
FLEETWOOD AND EACH BORROWER REPRESENTS AND WARRANTS TO EACH LENDER AND THE AGENT
THAT THE FOLLOWING STATEMENTS ARE TRUE, CORRECT AND COMPLETE:


2.1   POWER AND AUTHORITY.  EACH OF THE LOAN PARTIES HAS ALL CORPORATE POWER AND
AUTHORITY TO ENTER INTO THIS AMENDMENT AND, AS APPLICABLE, THE CONSENT OF
GUARANTORS ATTACHED HERETO (THE “CONSENT”), AND TO CARRY OUT THE TRANSACTIONS
CONTEMPLATED BY, AND TO PERFORM ITS OBLIGATIONS UNDER OR IN RESPECT OF, THE
CREDIT AGREEMENT.


2.2   CORPORATE ACTION.  THE EXECUTION AND DELIVERY OF THIS AMENDMENT AND THE
CONSENT AND THE PERFORMANCE OF THE OBLIGATIONS OF EACH LOAN PARTY UNDER OR IN
RESPECT OF THE CREDIT AGREEMENT AS AMENDED HEREBY HAVE BEEN DULY AUTHORIZED BY
ALL NECESSARY CORPORATE ACTION ON THE PART OF EACH OF THE LOAN PARTIES.


2.3   NO CONFLICT OR VIOLATION OR REQUIRED CONSENT OR APPROVAL.  THE EXECUTION
AND DELIVERY OF THIS AMENDMENT AND THE CONSENT AND THE PERFORMANCE OF THE
OBLIGATIONS OF EACH CREDIT PARTY UNDER OR IN RESPECT OF THE CREDIT AGREEMENT AS
AMENDED HEREBY DO NOT AND WILL NOT CONFLICT WITH OR VIOLATE (A) ANY PROVISION OF
THE GOVERNING DOCUMENTS OF ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES, (B) ANY
REQUIREMENT OF LAW, (C) ANY ORDER, JUDGMENT OR DECREE OF ANY COURT OR OTHER
GOVERNMENTAL AGENCY BINDING ON ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES, OR (D)
ANY INDENTURE, AGREEMENT OR INSTRUMENT TO WHICH ANY LOAN PARTY OR ANY OF ITS
SUBSIDIARIES IS A PARTY OR BY WHICH ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES,
OR ANY PROPERTY OF ANY OF THEM, IS BOUND, AND DO NOT AND WILL NOT REQUIRE ANY
CONSENT OR APPROVAL OF ANY PERSON.


2.4   EXECUTION, DELIVERY AND ENFORCEABILITY.  THIS AMENDMENT AND THE CONSENT
HAVE BEEN DULY EXECUTED AND DELIVERED BY EACH LOAN PARTY WHICH IS A PARTY
THERETO AND ARE THE LEGAL, VALID AND BINDING OBLIGATIONS OF SUCH LOAN PARTY,
ENFORCEABLE IN ACCORDANCE WITH THEIR TERMS, EXCEPT AS ENFORCEABILITY MAY BE
AFFECTED BY APPLICABLE BANKRUPTCY, INSOLVENCY, AND SIMILAR PROCEEDINGS AFFECTING
THE RIGHTS OF CREDITORS GENERALLY, AND GENERAL PRINCIPLES OF EQUITY.  THE
AGENT’S LIENS IN THE COLLATERAL CONTINUE TO BE VALID, BINDING AND ENFORCEABLE
FIRST PRIORITY LIENS WHICH SECURE THE OBLIGATIONS.


2.5   NO DEFAULT OR EVENT OF DEFAULT.  NO EVENT HAS OCCURRED AND IS CONTINUING
OR WILL RESULT FROM THE EXECUTION AND DELIVERY OF THIS AMENDMENT OR THE CONSENT
THAT WOULD CONSTITUTE A DEFAULT OR AN EVENT OF DEFAULT.

 

9

--------------------------------------------------------------------------------


 


2.6   NO MATERIAL ADVERSE EFFECT.  NO EVENT HAS OCCURRED THAT HAS RESULTED, OR
COULD REASONABLY BE EXPECTED TO RESULT, IN A MATERIAL ADVERSE EFFECT.


2.7   REPRESENTATIONS AND WARRANTIES.  EACH OF THE REPRESENTATIONS AND
WARRANTIES CONTAINED IN THE LOAN DOCUMENTS IS AND WILL BE TRUE AND CORRECT IN
ALL MATERIAL RESPECTS ON AND AS OF THE DATE HEREOF AND AS OF THE EFFECTIVE DATE
OF THIS AMENDMENT, EXCEPT TO THE EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES
SPECIFICALLY RELATE TO AN EARLIER DATE, IN WHICH CASE THEY WERE TRUE, CORRECT
AND COMPLETE IN ALL MATERIAL RESPECTS AS OF SUCH EARLIER DATE.


3.     CONDITIONS TO EFFECTIVENESS OF THIS AMENDMENT.  THIS AMENDMENT, AND THE
CONSENTS AND APPROVALS CONTAINED HEREIN, SHALL BE EFFECTIVE ONLY IF AND WHEN
SIGNED BY, AND WHEN COUNTERPARTS HEREOF SHALL HAVE BEEN DELIVERED TO THE AGENT
(BY HAND DELIVERY, MAIL OR TELECOPY) BY, FLEETWOOD, THE BORROWERS AND EACH
LENDER AND ONLY IF AND WHEN EACH OF THE FOLLOWING CONDITIONS IS SATISFIED:


3.1   CONSENT OF GUARANTORS.  EACH OF THE GUARANTORS SHALL HAVE EXECUTED AND
DELIVERED TO THE AGENT THE CONSENT.


3.2   NO DEFAULT OR EVENT OF DEFAULT; ACCURACY OF REPRESENTATIONS AND
WARRANTIES.  NO DEFAULT OR EVENT OF DEFAULT SHALL EXIST AND EACH OF THE
REPRESENTATIONS AND WARRANTIES MADE BY THE LOAN PARTIES HEREIN AND IN OR
PURSUANT TO THE LOAN DOCUMENTS SHALL BE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS AS IF MADE ON AND AS OF THE DATE ON WHICH THIS AMENDMENT BECOMES
EFFECTIVE (EXCEPT THAT ANY SUCH REPRESENTATION OR WARRANTY THAT IS EXPRESSLY
STATED AS BEING MADE ONLY AS OF A SPECIFIED EARLIER DATE SHALL BE TRUE AND
CORRECT AS OF SUCH EARLIER DATE), AND THE BORROWERS SHALL HAVE DELIVERED TO THE
AGENT A CERTIFICATE CONFIRMING SUCH MATTERS.


3.3   DELIVERY OF DOCUMENTS.  THE AGENT SHALL HAVE RECEIVED SUCH DOCUMENTS AS
THE AGENT MAY REASONABLY REQUEST IN CONNECTION WITH THIS AMENDMENT.


3.4   FEES.  THE BORROWERS SHALL HAVE PAID TO THE AGENT FOR THE PRO RATA ACCOUNT
OF ALL LENDERS (AFTER GIVING EFFECT TO THIS AMENDMENT) AN AMENDMENT FEE EQUAL TO
$326,000.


3.5   ADDITIONAL CONSENTS.  THE BORROWERS SHALL HAVE RECEIVED ORIGINAL COPIES OF
EXECUTED CONSENTS DELIVERED BY TEXTRON FINANCIAL CORPORATION, IN A FORM
REASONABLY SATISFACTORY TO THE AGENT GIVING THEIR CONSENT, EFFECTIVE ON OR PRIOR
TO THE SIXTH AMENDMENT EFFECTIVE DATE, TO THE LOAN PARTIES ENTERING INTO THE
SIXTH AMENDMENT.


4.     EFFECTIVE DATE.  THIS AMENDMENT SHALL BECOME EFFECTIVE (THE “EFFECTIVE
DATE”) ON THE DATE OF THE SATISFACTION OF THE CONDITIONS SET FORTH IN SECTION 4.


5.     EFFECT OF AMENDMENT; RATIFICATION.  THIS AMENDMENT IS A LOAN DOCUMENT. 
FROM AND AFTER THE DATE ON WHICH THIS AMENDMENT BECOMES EFFECTIVE, ALL
REFERENCES IN THE LOAN DOCUMENTS TO THE CREDIT AGREEMENT SHALL MEAN THE CREDIT
AGREEMENT AS AMENDED HEREBY.  EXCEPT AS EXPRESSLY AMENDED HEREBY OR WAIVED
HEREIN, THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS, INCLUDING THE LIENS
GRANTED THEREUNDER, SHALL REMAIN IN FULL FORCE AND EFFECT, AND ALL TERMS AND
PROVISIONS THEREOF ARE HEREBY RATIFIED AND CONFIRMED.

 

10

--------------------------------------------------------------------------------


 


6.     EACH OF FLEETWOOD AND THE BORROWERS CONFIRMS THAT AS AMENDED HEREBY, EACH
OF THE LOAN DOCUMENTS IS IN FULL FORCE AND EFFECT, AND THAT NONE OF THE CREDIT
PARTIES HAS ANY DEFENSES, SETOFFS OR COUNTERCLAIMS TO ITS OBLIGATIONS.


7.     APPLICABLE LAW.  THE VALIDITY, INTERPRETATIONS AND ENFORCEMENT OF THIS
AMENDMENT AND ANY DISPUTE ARISING OUT OF OR IN CONNECTION WITH THIS AMENDMENT,
WHETHER SOUNDING IN CONTRACT, TORT, EQUITY OR OTHERWISE, SHALL BE GOVERNED BY
THE INTERNAL LAWS AND DECISIONS OF THE STATE OF CALIFORNIA; PROVIDED THAT THE
AGENT AND THE LENDERS SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.


8.     NO WAIVER.  THE EXECUTION, DELIVERY AND EFFECTIVENESS OF THIS AMENDMENT
DOES NOT CONSTITUTE A WAIVER OF ANY DEFAULT OR EVENT OF DEFAULT, AMEND OR MODIFY
ANY PROVISION OF ANY LOAN DOCUMENT EXCEPT AS EXPRESSLY SET FORTH HEREIN OR
CONSTITUTE A COURSE OF DEALING OR ANY OTHER BASIS FOR ALTERING THE OBLIGATIONS
OF ANY LOAN PARTY, INCLUDING, WITHOUT LIMITATION, SECTION 7.10 (DISTRIBUTIONS;
CAPITAL CHANGE; RESTRICTED INVESTMENTS), SECTION 7.12 (GUARANTIES), SECTION 7.13
(DEBT) OF THE CREDIT AGREEMENT, AND SECTION 7.15 (TRANSACTIONS WITH AFFILIATES).


9.     COMPLETE AGREEMENT.  THIS AMENDMENT SETS FORTH THE COMPLETE AGREEMENT OF
THE PARTIES IN RESPECT OF ANY AMENDMENT TO ANY OF THE PROVISIONS OF ANY LOAN
DOCUMENT OR ANY WAIVER THEREOF.  THE EXECUTION, DELIVERY AND EFFECTIVENESS OF
THIS AMENDMENT DO NOT CONSTITUTE A WAIVER OF ANY DEFAULT OR EVENT OF DEFAULT,
AMEND OR MODIFY ANY PROVISION OF ANY LOAN DOCUMENT EXCEPT AS EXPRESSLY SET FORTH
HEREIN OR CONSTITUTE A COURSE OF DEALING OR ANY OTHER BASIS FOR ALTERING THE
OBLIGATIONS OF ANY LOAN PARTY.


10.   CAPTIONS; COUNTERPARTS.  THE CATCHLINES AND CAPTIONS HEREIN ARE INTENDED
SOLELY FOR CONVENIENCE OF REFERENCE AND SHALL NOT BE USED TO INTERPRET OR
CONSTRUE THE PROVISIONS HEREOF.  THIS AMENDMENT MAY BE EXECUTED BY ONE OR MORE
OF THE PARTIES TO THIS AMENDMENT ON ANY NUMBER OF SEPARATE COUNTERPARTS
(INCLUDING BY TELECOPY), ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE BUT ONE
AND THE SAME INSTRUMENT.

[signatures follow; remainder of page intentionally left blank]

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has duly executed this Second
Amendment to Amended and Restated Credit Agreement as of the date set forth
above.

 

FMC BORROWERS

 

FLEETWOOD HOLDINGS INC.

 

 

 

 

 

FLEETWOOD HOMES OF ARIZONA, INC.

 

 

 

 

 

FLEETWOOD HOMES OF CALIFORNIA, INC.

 

 

 

 

 

FLEETWOOD HOMES OF FLORIDA, INC.

 

 

 

 

 

FLEETWOOD HOMES OF GEORGIA, INC.

 

 

 

 

 

FLEETWOOD HOMES OF IDAHO, INC.

 

 

 

 

 

FLEETWOOD HOMES OF INDIANA, INC.

 

 

 

 

 

FLEETWOOD HOMES OF KENTUCKY, INC.

 

 

 

 

 

FLEETWOOD HOMES OF NORTH CAROLINA, INC.

 

 

 

 

 

FLEETWOOD HOMES OF OREGON, INC.

 

 

 

 

 

FLEETWOOD HOMES OF PENNSYLVANIA, INC.

 

 

 

 

 

FLEETWOOD HOMES OF TENNESSEE, INC.

 

 

 

 

 

FLEETWOOD HOMES OF TEXAS, L.P.

 

 

By: 

 

FLEETWOOD GENERAL PARTNER OF TEXAS, INC., its General Partner

 

 

 

 

 

FLEETWOOD HOMES OF VIRGINIA, INC.

 

 

 

 

 

FLEETWOOD HOMES OF WASHINGTON, INC.

 

 

 

 

 

FLEETWOOD MOTOR HOMES OF CALIFORNIA, INC.

 

 

 

 

 

FLEETWOOD MOTOR HOMES OF INDIANA, INC.

 

 

 

 

 

FLEETWOOD MOTOR HOMES OF PENNSYLVANIA, INC.

 

S-1

--------------------------------------------------------------------------------


 

 

 

FLEETWOOD TRAVEL TRAILERS OF CALIFORNIA, INC.

 

 

 

 

 

FLEETWOOD TRAVEL TRAILERS OF INDIANA, INC.

 

 

 

 

 

FLEETWOOD TRAVEL TRAILERS OF KENTUCKY, INC.

 

 

 

 

 

FLEETWOOD TRAVEL TRAILERS OF MARYLAND, INC.

 

 

 

 

 

FLEETWOOD TRAVEL TRAILERS OF OHIO, INC.

 

 

 

 

 

FLEETWOOD TRAVEL TRAILERS OF OREGON, INC.

 

 

 

 

 

FLEETWOOD TRAVEL TRAILERS OF TEXAS, INC.

 

 

 

 

 

FLEETWOOD FOLDING TRAILERS, INC.

 

 

 

 

 

GOLD SHIELD, INC.

 

 

 

 

 

GOLD SHIELD OF INDIANA, INC.

 

 

 

 

 

HAUSER LAKE LUMBER OPERATION, INC.

 

 

 

 

 

CONTINENTAL LUMBER PRODUCTS, INC.

 

 

 

 

 

FLEETWOOD GENERAL PARTNER OF TEXAS, INC.

 

 

 

 

 

FLEETWOOD HOMES INVESTMENT, INC.

 

 

 

 

 

By: 

/s/ Boyd R. Ployman

 

 

 

Name: 

Boyd R. Plowman

 

 

Title: 

Executive Vice President and Chief Financial Officer

 

S-2

--------------------------------------------------------------------------------


 

FRC BORROWERS

 

FLEETWOOD RETAIL CORP.

 

 

 

 

 

FLEETWOOD RETAIL CORP. OF CALIFORNIA

 

 

 

 

 

FLEETWOOD RETAIL CORP. OF IDAHO

 

 

 

 

 

FLEETWOOD RETAIL CORP. OF KENTUCKY

 

 

 

 

 

FLEETWOOD RETAIL CORP. OF MISSISSIPPI

 

 

 

 

 

FLEETWOOD RETAIL CORP. OF NORTH CAROLINA

 

 

 

 

 

FLEETWOOD RETAIL CORP. OF OREGON

 

 

 

 

 

FLEETWOOD RETAIL CORP. OF VIRGINIA

 

 

 

 

 

By: 

/s/ Boyd R. Ployman

 

 

 

Name: 

Boyd R. Plowman

 

 

Title: 

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

GUARANTOR

 

FLEETWOOD ENTERPRISES, INC., as the Guarantor

 

 

 

 

 

By: 

/s/ Boyd R. Ployman

 

 

 

Name: 

Boyd R. Plowman

 

 

Title: 

Executive Vice President and Chief Financial Officer

 

S-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has duly executed this Amendment as
of the date set forth above.

 

 

 

BANK OF AMERICA, N.A., as the Agent and as a Lender

 

 

 

 

 

By: 

/s/ John McNamara

 

 

 

Name: 

John McNamara

 

 

Title: 

Vice President

 

S-4

--------------------------------------------------------------------------------


 

 

 

GENERAL ELECTRIC CAPITAL CORPORATION, as a Lender

 

 

 

 

 

By: 

/s/ Keith Alexander

 

 

 

Name: 

Keith Alexander

 

 

Title: 

Vice President

 

S-5

--------------------------------------------------------------------------------


 

 

 

WELLS FARGO FOOTHILL, INC., fka FOOTHILL CAPITAL CORPORATION, as a Lender

 

 

 

 

 

By: 

/s/ Juan Barrera

 

 

 

Name: 

Juan Barrera

 

 

Title: 

Vice President

 

S-6

--------------------------------------------------------------------------------


 

 

 

THE CIT GROUP/BUSINESS CREDIT, INC., as a Lender

 

 

 

 

 

By: 

/s/ Thomas H. Hopkins

 

 

 

Name: 

Thomas H. Hopkins

 

 

Title: 

Vice President

 

S-7

--------------------------------------------------------------------------------


 

CONSENT OF GUARANTORS

Each of the undersigned is a Guarantor of the Obligations of the FMC Borrowers
and/or FRC Borrowers under the Credit Agreement and hereby (a) consents to the
foregoing Amendment, (b) acknowledges that notwithstanding the execution and
delivery of the foregoing Amendment, the obligations of each of the undersigned
Guarantors are not impaired or affected and the Guaranties continue in full
force and effect, and (c) ratifies its Guaranty and each of the Loan Documents
to which it is a party.

IN WITNESS WHEREOF, each of the undersigned has executed and delivered this
CONSENT OF GUARANTORS as of the March 2, 2005.

FMC BORROWERS

 

FLEETWOOD HOLDINGS INC.

 

 

 

 

 

FLEETWOOD HOMES OF ARIZONA, INC.

 

 

 

 

 

FLEETWOOD HOMES OF CALIFORNIA, INC.

 

 

 

 

 

FLEETWOOD HOMES OF FLORIDA, INC.

 

 

 

 

 

FLEETWOOD HOMES OF GEORGIA, INC.

 

 

 

 

 

FLEETWOOD HOMES OF IDAHO, INC.

 

 

 

 

 

FLEETWOOD HOMES OF INDIANA, INC.

 

 

 

 

 

FLEETWOOD HOMES OF KENTUCKY, INC.

 

 

 

 

 

FLEETWOOD HOMES OF NORTH CAROLINA, INC.

 

 

 

 

 

FLEETWOOD HOMES OF OREGON, INC.

 

 

 

 

 

FLEETWOOD HOMES OF PENNSYLVANIA, INC.

 

 

 

 

 

FLEETWOOD HOMES OF TENNESSEE, INC.

 

 

 

 

 

FLEETWOOD HOMES OF TEXAS, L.P.

 

 

By: 

 

FLEETWOOD GENERAL PARTNER OF TEXAS, INC., its General Partner

 

 

 

 

 

FLEETWOOD HOMES OF VIRGINIA, INC.

 

 

 

 

 

FLEETWOOD HOMES OF WASHINGTON, INC.

 

S-8

--------------------------------------------------------------------------------


 

 

 

 

 

 

FLEETWOOD MOTOR HOMES OF CALIFORNIA, INC.

 

 

 

 

 

FLEETWOOD MOTOR HOMES OF INDIANA, INC.

 

 

 

 

 

FLEETWOOD MOTOR HOMES OF PENNSYLVANIA, INC.

 

 

 

 

 

FLEETWOOD TRAVEL TRAILERS OF CALIFORNIA, INC.

 

 

 

 

 

FLEETWOOD TRAVEL TRAILERS OF INDIANA, INC.

 

 

 

 

 

FLEETWOOD TRAVEL TRAILERS OF KENTUCKY, INC.

 

 

 

 

 

FLEETWOOD TRAVEL TRAILERS OF MARYLAND, INC.

 

 

 

 

 

FLEETWOOD TRAVEL TRAILERS OF OHIO, INC.

 

 

 

 

 

FLEETWOOD TRAVEL TRAILERS OF OREGON, INC.

 

 

 

 

 

FLEETWOOD TRAVEL TRAILERS OF TEXAS, INC.

 

 

 

 

 

FLEETWOOD FOLDING TRAILERS, INC.

 

 

 

 

 

GOLD SHIELD, INC.

 

 

 

 

 

GOLD SHIELD OF INDIANA, INC.

 

 

 

 

 

HAUSER LAKE LUMBER OPERATION, INC.

 

 

 

 

 

CONTINENTAL LUMBER PRODUCTS, INC.

 

 

 

 

 

FLEETWOOD GENERAL PARTNER OF TEXAS, INC.

 

 

 

 

 

FLEETWOOD HOMES INVESTMENT, INC.

 

S-9

--------------------------------------------------------------------------------


 

 

 

 

 

 

By: 

/s/ Boyd R. Ployman

 

 

 

Name: 

Boyd R. Plowman

 

 

Title: 

Executive Vice President and Chief Financial Officer

 

S-10

--------------------------------------------------------------------------------


 

FRC BORROWERS

 

FLEETWOOD RETAIL CORP.

 

 

 

 

 

FLEETWOOD RETAIL CORP. OF CALIFORNIA

 

 

 

 

 

FLEETWOOD RETAIL CORP. OF IDAHO

 

 

 

 

 

FLEETWOOD RETAIL CORP. OF KENTUCKY

 

 

 

 

 

FLEETWOOD RETAIL CORP. OF MISSISSIPPI

 

 

 

 

 

FLEETWOOD RETAIL CORP. OF NORTH CAROLINA

 

 

 

 

 

FLEETWOOD RETAIL CORP. OF OREGON

 

 

 

 

 

FLEETWOOD RETAIL CORP. OF VIRGINIA

 

 

 

 

 

By: 

/s/ Boyd R. Ployman

 

 

 

Name: 

Boyd R. Plowman

 

 

Title: 

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

OTHER GUARANTORS

 

FLEETWOOD ENTERPRISES, INC.,

 

 

FLEETWOOD CANADA LTD.

 

 

FLEETWOOD INTERNATIONAL INC.

 

 

 

 

 

By: 

/s/ Boyd R. Ployman

 

 

 

Name: 

Boyd R. Plowman

 

 

Title: 

Executive Vice President and Chief Financial Officer

 

S-11

--------------------------------------------------------------------------------